NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
NATIONAL ORGANIZATION OF VETERANS
ADVOCATES, INC., »
Petiti0ner,
V.
SECRETARY OF VETERANS AFFAIRS,
Respondent.
2011-7191 `
On petition for review pursuant to 38 U.S.C. Section
502.
ON MOTION
ORDER
Eric K. Shinseki, Secreta1'y of Veterans Affairs, moves
for a 31-day extension of time, until March 5, 2012, to file
his initial brief Nationa1 Organization of Veterans
Advocates, Inc. opposes. A1s0, the National Organization
of Veterans Advocates, Inc. moves to withdraw Richard
Pau1 C0hen as counse1.

NATIONAL 0RGAN OF VET ADV v. VA
Upon consideration thereof
IT Is ORDERED THAT:
The motions are granted
should be anticipated
FEB 1 0 2012
Date
cc: Roman Martinez, Esq.
John J. Todor, Esq.
s2l
2
No further extensions
FoR THE CoURT
lsi J an Horbaly
J an Horbaly
Clerk
FlLED
U.S. COUHT 0F APPEALS FOR
THE FEDERl-‘.L GlRCU|T
FEB 'l 0 2012
JAN HOHBAL¥
CLER|(